Title: [Diary entry: 14 September 1784]
From: Washington, George
To: 

14th. Remained at Mr. Gilbert Simpsons all day. Before Noon Colo. Willm. Butler and the Officer Commanding the Garrison at Fort Pitt, a Captn. Lucket came here. As they confirmed the reports of the discontented temper of the Indians and the Mischiefs done by some parties of them and the former advised me not to prosecute my intended trip to the Great Kanhawa, I resolved to decline it. This day also, the people who lives on my land on Millers run came here to set forth their pretensions to it; & to enquire into my right. After much conversation, & attempts in them to discover all the flaws they could in my Deed, &ca.; & to establish a fair and upright intention in themselves; and after much Councelling which proceeded from a division of opinion among themselves—they resolved (as all who live on the Land were not here) to give me their definitive determination when I should come to the Land, which I told them would probably happen on Friday or Saturday next.